Citation Nr: 9924467	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for depression with 
complaints of mood swings.  

3.  Entitlement to a higher initial rating for service-
connected joint pain as an undiagnosed condition, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for service-
connected sarcoidosis, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served with the South Carolina Army National 
Guard from June 1986 to June 1992, with a total of four 
months active service between August 25, 1986 to January 14, 
1987, and service in the Persian Gulf War from November 17, 
1990 to June 12, 1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia, South Carolina, which made the following 
determinations: granted entitlement to service connection for 
sarcoidosis and joint pain as an undiagnosed condition, and 
assigned a 10 percent evaluation for each disability; and 
denied entitlement to service connection for tinea 
versicolor, bilateral pes planus, fainting spells as an 
undiagnosed condition, and depression with complaints of mood 
swings as an undiagnosed condition.  In August 1997, VA 
received the veteran's notice of disagreement with the 
evaluations assigned the sarcoidosis and joint pain, as well 
as the denial of service connection for tinea versicolor and 
depression and mood swings.  A statement of the case was 
issued in November 1997, and VA received the veteran's 
substantive appeal in December 1997.  In May 1998, the Board 
remanded this case for further development.  The requested 
development was completed and the case was returned to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The evidence of record demonstrates that the veteran's 
tinea versicolor is a chronic condition that became manifest 
shortly after her last period of active service.   

3.  There is no competent evidence of record that establishes 
a current diagnosis of depression with mood swings.

4.  The veteran's service-connected joint pain due to an 
undiagnosed illness is manifested by continuous complaints of 
joint pain affecting the upper and lower extremities and the 
need for medication, comparable to fibromyalgia symptoms that 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.

5.  The veteran's service-connected sarcoidosis is manifested 
by shortness of breath during activity, and mild restrictive 
defect as shown on pulmonary function testing.  The degree of 
disability is not comparable to: pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids; extra-pulmonary involvement 
and pulmonary function tests which demonstrate FEV-1 of 56- 
to 70-percent predicted, or FEV-1/FVC of 56 to 70 percent, or 
DLCO (SB) 56- to 65-percent predicted; or moderately severe 
bronchitis with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout chest, beginning chronic airway 
obstruction.  


CONCLUSIONS OF LAW

1.  Tinea versicolor was incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim for 
service connection for depression with mood swings.  
38 U.S.C.A. § 5107(a) (West 1991). 

3.  The criteria for a higher initial evaluation of 20 
percent for service-connected joint pain due to an 
undiagnosed illness have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 4.40, 4.45, 
Diagnostic Codes 5025, 8850-5003 (1998).

4.  The criteria for a higher initial rating greater than 10 
percent for service-connected sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7 (1998); 38 C.F.R. § 4.97, Diagnostic Code 6600 (effective 
prior to October 7, 1996); 38 C.F.R. § 4.97 Diagnostic Codes 
6600, 6846 (effective as of October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Skin Condition and Depression

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

Skin Disorder

The service medical records are negative for reported 
complaints or diagnoses of skin disorders during service.  
The veteran's skin was normal when examined in June 1986, 
1990, and April 1992.  At those times, the veteran did not 
mention any problems with her skin. 

In July 1992 records, Dr. William Hazelwood noted that there 
was a flat rash on the right shoulder.  Findings of skin 
lesions on the veteran's extremities were noted in an August 
1994 VA treatment report.  The lesions were thought to be 
folliculitis.  Skin biopsies taken in 1995 revealed tinea 
versicolor.  References to the treatment of a rash are noted 
in records dated in 1996 and 1997 from Dr. Robert E. Turner.  

In support of the veteran's claim, her husband and mother 
submitted statements regarding the development of a skin 
condition after her service in the Persian Gulf.  Both 
indicated that the veteran did not have these problems with 
her skin prior to that period of service.  Her husband 
reported that he noticed the condition about four months 
after the veteran's return from the Persian Gulf.  

On VA examination of June 1996, the examiner reported an 
impression of a rash due to fungal infection.  In September 
1997, the veteran reported that the rash had been present 
since 1991.  The examiner diagnosed tinea versicolor. 

The Board finds that the veteran's claim of service 
connection for a skin disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the claim presented is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed and that the VA has fulfilled 
its duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107 (West 1991) and 38 C.F.R. § 3.103(a) (1998). 

In this case, the evidence shows that the veteran did not 
have any skin conditions prior to and during her active 
periods of service, but the veteran's physician noted a rash 
within the year after her last active period of service.  
Also, the veteran's husband noticed a skin disorder about 
four months after she returned from the Persian Gulf.  The 
records reflect treatment for skin rashes, and the eventual 
diagnosis of tinea versicolor.  Collectively, the evidence 
weighs in favor of the veteran since it shows that the 
condition became manifest within a short period following her 
discharge from service and has continued since that time.  
Therefore, it is reasonable to conclude that the veteran's 
tinea versicolor was incurred during her active period of 
service.  The appeal is granted.  



Depression

The service medical records include an undated medical 
history report where the veteran reported problems with 
depression or excessive worry.  The remaining service medical 
records and examination reports are negative for reported 
complaints or diagnoses of psychiatric disorders during 
service. 

The veteran's personality was considered normal on VA 
examination of June 1996.  The 1996 and 1997 treatment 
records from Dr. Robert Turner reflect a finding of 
nonspecific arthralgia with situational depression.  In March 
1996, she admitted her depression.  Her mood was flat, but 
she was able to smile.  Her mood was considered flat in 
January and June 1997 as well.  In November 1997, her mood 
was good. 

In 1996, VA received a statement from the veteran's husband.  
He noted that the veteran had problems with mood swings and 
depression since her return from the Persian Gulf. 

On VA examination of February 1997, the examiner noted that 
Dr. Turner had been treating the veteran's depression for the 
past year.  The examiner determined that the veteran endorsed 
several symptoms commonly present in major depressive 
episode.  She also reported having symptoms during the same 
two week period such as depressed mood with difficulty 
falling asleep, decreased energy, feelings of hopelessness 
and decreased memory.  The examiner pointed out that all of 
the symptoms did not represent a change from her previous 
functioning.  The veteran had a three year history of 
problems with decreased memory.  There had been no recent 
changes.  The examiner noted that the symptoms have not 
caused significant impairment in social or occupational 
functioning, and that such symptoms have caused mild to 
moderately significant stress to patients.  The examiner 
concluded that the symptoms were most consistent with a 
diagnosis of depressive disorder, not otherwise specified.  

On VA examination of September 1997, the examiner found that 
the veteran was not suffering from a psychiatric disorder, 
and that the veteran stated that she did not have any 
psychiatric problems.  The examiner noted that the veteran 
could have been depressed in the past, which would explain 
her use of Prozac.  At the time of the examination, she did 
not meet the criteria for major depression.  She denied 
depression and reported no anhedonia with normal sleep and 
concentration.  She did not appear to have bipolar affective 
disorder since she denied mania.  She denied having problems 
with anxiety or panic attacks.  The examiner also determined 
that the veteran was not suffering from post-traumatic stress 
disorder since she did not describe any episodes where she 
felt that her life was in danger, and she was not having 
nightmares and flashbacks.  The examiner diagnosed history of 
major depression in full remission.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
depression with mood swings.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If not, 
the appeal must fail and there is no duty to assist the 
claimant in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well-grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the veteran's 
service medical records, post-service treatment records, and 
VA examination reports.  

The evidence shows that at one time during her active period 
of service that the veteran complained of depression and that 
she was diagnosed with the condition a few years after her 
last period of service.  However, on the last VA examination 
of September 1997, the examiner determined that the veteran 
was not suffering from any psychiatric conditions, including 
depression.  Also, in the reports from Dr. Turner, the 
veteran's depression was described as situational.  This 
finding as well as the assessment made on VA examination of 
1997, indicate that the veteran's depression was an acute and 
transitory condition and not chronic.  Therefore, the 
evidence does not satisfy the first requirement for a well-
grounded claim, since the veteran does not currently suffer 
from depression.  

Assuming without conceding that the prior findings and 
references to depression constitute a current diagnosis of 
the condition, there are no opinions of record which suggest 
that the condition is related to service.  The evidence only 
suggests that the veteran has been periodically treated for 
depression, given Dr. Turner's finding of situational 
depression.  However, Dr. Turner did not specify if any of 
the situations or if the condition itself were related to the 
veteran's service.  Therefore, the second requirement for a 
well-grounded claim has not been met, and the claim is not 
well-grounded. 

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the lay assertions are sufficient 
to show that she was depressed at various times.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Here, the evidence is lacking with 
regard to a medical opinion demonstrating a link between the 
findings of depression and the veteran's service.  The 
assertions of a lay party on matters of medical causation of 
a disease or disability are not sufficient to make a claim 
well-grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the lay assertions of record do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well-grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the November 1997 statement of the case and 
subsequently issued supplemental statements of the case.  
Furthermore, by this decision, the Board is informing the 
appellant of evidence which is lacking and necessary to make 
this claim as set forth above well-grounded.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence [s]he would need to well 
ground h[er] claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the appellant may file a claim supported by 
medical evidence demonstrating a current diagnosis of 
depression with mood swings related to service.  

Increased Evaluations for Service-Connected Joint Pain and 
Sarcoidosis

The Board finds that the veteran's claims are well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for each of the service-connected 
disabilities at issue.  Thus the Board must consider the 
rating, and, if indicated, the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  With regard to the 
disabilities at issue, the Board finds that the evidence does 
not demonstrate that there was in increase or decrease in the 
disabilities that would suggest the need for staged ratings. 

Joint Pain

Complaints of cramps in the legs were noted in an undated 
medical history report, and records dated in 1986 reflect 
complaints involving the ankles, pain in both feet, and right 
knee pain.  It was also noted that the veteran had a medical 
history of joint pain secondary to sarcoidosis.  

There is a reference to probable fibromyalgia in a 1992 VA 
treatment record.  Records from Dr. William Hazelwood reflect 
the veteran's complaints of increased pain in the hands and 
feet.  In an April 1992 letter, Dr. Hazelwood reported that 
the veteran had complained of pain in her arms, legs and neck 
that had been ongoing since her tour of duty in Saudi Arabia.  
A May 1992 entry reflects the veteran's complaints of a 
headache in the back of her head, neck, shoulders, and down 
the arms.  A May 1992 radiology report from Florence 
Diagnostic Associates shows that there were findings of 
slight sarcoidosis in the mid cervical region, otherwise 
negative cervical spine.  

In an October 1995 letter to another physician, Dr. Turner 
reported findings regarding the veteran's joint pain.  The 
following was noted: normal distal interphalangeals, proximal 
interphalangeals, and metacarpalphalangeals, hands, and 
wrists; elbows and shoulders were unremarkable; normal range 
of motion of the hips with a negative Trendelenburg's sign; 
knees, ankles and toes were unremarkable; and bilateral pes 
planus.  Dr. Turner reported an impression of nonspecific 
arthralgia with no evidence of lupus or sarcoidosis. 

Treatment records from Dr. Turner reflect a finding of 
probable fibromyalgia, and nonspecific arthralgia with 
situational depression.  In December 1995, it was noted that 
the veteran was doing well with Voltaren, but there was still 
some pain.  She rated the pain as 2/10 on a visual scale and 
there was no active synovitis.  In March 1996, the veteran 
complained of joint pain, and active synovitis was not found. 

On VA examination of June 1996, there was full range of 
motion of all of the affected joints.  The examiner also 
found slight crepitance of the right knee, otherwise full 
range of motion without joint effusion, instability or pain 
on passive motion.  The examiner's impression included the 
veteran's statements that she has painful joints, and denied 
fatigue.  The examiner noted that the examination of the 
joints was normal, and that the veteran's pain was largely 
controlled with Voltaren.  

Service connection for an undiagnosed illness manifested by 
joint pain was established by rating action of December 1996.  
A 10 percent rating, effective from December 11, 1994, was 
assigned.  

Records of visits to Dr. Turner show that the veteran 
complained of more pain in January 1997, which was relieved 
by Ultram.  However, the medication made her drowsy.  There 
was no active synovitis.  In June 1997, she was having more 
pain and active synovitis was not found.  

On VA examination of September 1997, the following was noted: 
full range of motion of the hands at the wrists, as well as 
the metacarpal and phalangeal joints; full range of motion 
across the entire hand; no evidence of atrophy; no evidence 
of subluxation or dislocation of any of the joints; no 
effusions, no joint tenderness, and no pain on range of 
motion; full range of motion with flexion and extension; 
ulnar and radial deviation of the entire wrist was completely 
pain free, and demonstrated 5/5 motor strength; sensation was 
completely intact to light touch; completely neurovascularly 
intact; and normal capillary refill and pulses.  Examination 
of the wrists revealed negative Watson maneuver, and normal 
stability.  Examination of the forearm showed no evidence of 
atrophy or pain on palpation.  There was normal muscle tone 
in bilateral forearms.  Range of motion of the elbows was 0 
to 140 degrees without any pain or crepitance.  There was no 
evidence of atrophy in the humerus, or of pain or discomfort 
in the shoulders with full internal and external rotation, 
flexion and extension.  Examination of the knees and ankles 
revealed full range of motion bilaterally.  There were no 
effusions, no laxity in either the knees or ankles, and there 
was normal muscle tone without evidence of trauma.  The 
following was noted with regard to the x-rays: bilateral 
hands show normal joints with no degenerative changes, and no 
evidence of avascular necrosis or other pathology; bilateral 
ankles show no evidence of degenerative changes, bony 
pathology, avascular necrosis, or other bony pathology; 
bilateral elbows show normal elbow joints, no evidence of 
degenerative changes, avascular necrosis or any other bony 
pathology; bilateral knees show normal knee joints with no 
evidence of avascular necrosis, degenerative joint disease or 
other bony pathology.  The examiner concluded that the 
veteran had multiple joint pains including bilateral hands, 
bilateral elbows and forearms, lower extremities, knees, and 
ankles.  The examiner noted that the physical examination 
revealed complete and normal range of motion with equal 
bilateral range of motion in all the joints, and no evidence 
of swelling, trauma, or instability.  

The examiner further commented that given the veteran's 
history of sarcoidosis and steroid use, careful attention was 
paid to possible avascular necrosis, but it was not found on 
examination or x-ray.  Even though there was no evidence of 
rheumatoid arthritis, the examiner felt that it should be 
checked since the veteran suffers from multiple joint 
problems.  The examiner mentioned that the veteran did not 
have the typical swelling or deformity associated with 
rheumatoid arthritis.  The examiner then concluded that there 
was full range of motion and strength in all joints, and that 
there was no impairment or disability.  

In October 1998, the veteran reported that there had been no 
changes in her condition since the September 1997 examination 
with respect to her foot, ankle, hand and wrist pain.  She 
has occasional flare-ups around three to four times a month, 
but they do not prevent her from performing her work related 
duties.  The frequency of the flare-ups did not change over 
the past year.  She experiences a dull aching pain over her 
hands which travels up her forearms and stops at the elbow.  
There was no paresthesia or weakness involving the hands and 
wrists.  She has occasional aching with pain in her forefoot 
and ankles bilaterally.  There had been no change in the 
appearance of her upper or lower extremities.  The use of 
Voltaren offers some relief, but she still has some pain.  

Ranges of motion for the elbow were 0 degrees extension to 
130 degrees flexion, 90 degrees pronation, and 90 degrees 
supination.  The wrists demonstrated 80 degrees dorsiflexion, 
palmar flexion to 80 degrees, radial deviation to 30 degrees, 
and ulnar deviation to 40 degrees.  She could fully abduct 
and adduct her digits bilaterally, and fully extend and make 
a fist bilaterally.  Interosseous wasting or thenar atrophy 
was not evident.  There was no tenderness over the carpus or 
radial carpal joint.  Watson's clunk was negative.  There was 
no tenderness over the TFCC, along the tendon sheath, or on 
the MCP joints.  Range of motion of the MCP joints was from 
full extension to 100 degrees flexion.  The IP joint motion 
was from full extension to 120 degrees flexion.  DIP joint 
motion was from 0 to 90 degrees of flexion.  There was no 
synovial bogginess palpated bilaterally.  Tinel's was 
negative, as well as Phalen's test overlying the carpal 
tunnel.  Tinel's was negative over the cubital tunnel 
bilaterally.  The examiner reported an assessment of normal 
examination of bilateral hands, wrists and forearms.  

The examination of the feet revealed: dorsiflexion to 30 
degrees, and plantar flexion to 40 degrees; supple subtalar 
joint; no tenderness overlying the calcaneal cuboid or 
talonavicular joint; no tenderness over the metatarsal heads; 
no transfer lesions; no swelling or skin discoloration; able 
to single leg toe-rise and heel-rise bilaterally; and normal 
longitudinal arch bilaterally.  The examiner reported an 
assessment of normal examination of both feet.  X-rays 
revealed minimal degenerative changes in the hands with 
questionable prior trauma to the fifth metacarpal on the 
right.  It was also noted that there was minimal calcaneal 
spurring posteriorly at the Achilles' tendon insertion, 
otherwise normal radiographs of the feet.  

Service connection is currently in effect for joint pain, 
rated 10 percent disabling under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8850-5003 (1998).  Diagnostic Code 
(DC) 8850 contemplates musculoskeletal disabilities due to 
undiagnosed illnesses.  DC 5003 contemplates degenerative 
arthritis.  Under this DC, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

Here, there is only x-ray evidence of degenerative changes of 
the hands, but the actual disability considered is the 
veteran's joint pain due to an undiagnosed illness.  In this 
case, limitation of motion of the affected areas has not been 
demonstrated since there have been no findings of swelling, 
muscle spasm or painful motion.  Also, the treatment reports 
of record as well as the VA examination reports indicate full 
ranges of motion for all of the affected areas.  Therefore, 
with regard to the application of DC 5003, it appears that 
the disability picture approximates the criteria used to 
assign a 10 percent rating in the absence of limitation of 
motion, and there is not a question as to which of the two 
evaluations should apply.  38 C.F.R. § 4.7 (1998).  DC 5003 
does provide a 20 percent rating when there is x-ray evidence 
involving two or more major joints or two or more minor joint 
groups.  This is the case here since the joint pain due to an 
undiagnosed illness involves the hands, wrists, elbows, 
ankles, knees and feet.  However, the evidence does not show 
that the exacerbations have been incapacitating as required 
for a 20 percent rating.  

In evaluating increased rating claims for orthopedic 
disabilities, the Board observes that the Court has expounded 
on the evidence necessary for a full evaluation.  In the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
had erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on repeated use, including 
flare-ups.  Here, given the full range of motion reported and 
the comments regarding strength, there has not been a showing 
of functional loss due to the joint pain.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DC 5025 provides a basis to assign an 
evaluation greater than the 10 percent rating currently in 
effect.  

DC 5025 contemplates fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  Symptoms that require 
continuous medication for control warrant a 10 percent 
rating.  A 20 percent rating is warranted when the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent rating is assigned for symptoms that are constant, or 
nearly so, and refractory to therapy.

It appears from evidence of record that the degree of 
disability, demonstrated by the entire body of evidence, 
approximates the criteria for a 20 percent rating under DC 
5025.  The veteran suffers from chronic joint pain, even 
though the condition is mostly controlled with medication.  
Also, when examined, she noted that she suffers from 
exacerbations of the condition about three to four times per 
month.  Therefore, the degree of disability appears to 
resemble episodic symptoms with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time.  Although her joint pain is constant, the degree of 
relief from medication indicates that the condition is not 
refractory to therapy as required for a 40 percent rating 
under DC 5025, and there is not a question as to which 
evaluation should apply.  38 C.F.R. § 4.7 (1998).  

Here, the preponderance of the evidence supports the 
assignment of a higher initial rating of 20 percent for 
service-connected joint pain due to an undiagnosed illness.  
Therefore, the benefit of the doubt doctrine contemplated by 
38 U.S.C.A. § 5107 (West 1991) does not apply.

Sarcoidosis

The veteran's service medical records show that she was 
treated for hyperventilation in November 1986.  

In the November 1991 records from Dr. Hazelwood, it was noted 
that there was moderate restriction and diffusing capacity 
corrected for HGB was moderately reduced at 65%.  In a 
November 1991 letter, Dr. Hazelwood mentioned that the 
veteran had sarcoidosis with arthropathy.  The following was 
noted on physical examination: normal fundi, tympanic 
membranes, and nasal mucous membranes; normal oral pharynx; 
no adenopathy; midline trachea; no carotid bruits; normal 
thyroid; no skin lesions; clear lungs without crackles or 
wheezes; no breast lumps or axillary nodes; regular heart 
rate without murmur or gallop; nontender abdomen without 
masses or organomegaly; spleen tip not felt; no synovitis; 
good pulses in lower extremities; and no edema.  Chest x-rays 
had been reviewed and showed bilateral hilar enlargement with 
right paratracheal adenopathy.  It was noted to be 
significant since the right hilum measured 3 centimeters in 
width and the left hilum measured 2 to 3 centimeters in 
width.  There was no obvious interstitial change in the lung 
fields, and the heart size was normal.  The EKG was normal.  
Other testing was pending, including CBC for pulmonary 
function testing.  It was further noted that the arthropathy 
was normal on Feldene and that steroid therapy would not be 
necessary unless the veteran had significant pulmonary 
function abnormality for which the tests were pending.  

In February 1992, the physician reported that FVC was 80% and 
noted that the veteran might need a low dose of Prednisone.  
The veteran had complained of shortness of breath.  There was 
discomfort in the chest area, but the chest was clear on 
examination.  Another entry from February 1992 shows that the 
veteran's lungs were clear, but she was experiencing 
shortness of breath.  She was all the way off of her 
Prednisone and testing revealed normal spirometry.  The 
claims folder includes a February 1992 note excusing the 
veteran from work due to sarcoidosis with decreased vital 
capacity.  

On the April 1992 service medical examination and history 
reports, it was noted that the veteran had been diagnosed 
with sarcoidosis in September 1991, and was on prednisone.  
Occasionally, she experienced chest pressure and shortness of 
breath with activity.  Therefore, she was limited to running 
100 yards.  

In May 1992, it was noted that sarcoidosis FT's was 57% to 
80%, and there was adenopathy on x-ray.  A May 1992 x-ray 
report from Florence Diagnostic Associates revealed slight 
sarcoidosis in the mid cervical region, otherwise negative 
cervical spine.  

Pulmonary function tests of July 1992 revealed FVC of 2.84, 
which was 80% of predicted, and FEV1 of 92% of predicted.  
Pulmonary function tests completed in June 1994 revealed FVC 
of 72%, FEV1 of 77%, and FVC to FEV1 ratio of 86%; DLCO of 
22.6 which was 72% of predicted.  Treatment for sarcoidosis 
was noted in VA records dated in August 1994.  According to a 
September 1995 x-ray report, the findings were consistent 
with a known history of sarcoidosis, and there had been 
marked improvement since April 1992.  

On VA examination of June 1996, the examiner noted that the 
veteran's chest was clear.  The examiner noted that the 
veteran's sarcoidosis was quiet at the time.  It was also 
mentioned that previous therapy with steroids had stopped and 
that the veteran was placed on nonsteroidals.  At that time, 
the veteran denied having constant lung symptoms. 

In the 1996 and 1997 records of treatment from Dr. Turner, 
the veteran's history of sarcoidosis was noted.  The veteran 
was provided with information about lupus erythemotosis so 
she could watch for possible aggravation during the 
summertime. 

By rating action of December 1996, service connection for 
sarcoidosis was established.  A 10 percent rating was 
assigned, as well as an effective date of December 11, 1995.  

On VA examination of September 1997, the veteran reported 
that she becomes short of breath when engaged in her general 
household chores such as mopping or other activities like 
bike riding.  She can walk about a quarter of a mile at a 
brisk pace without stopping.  It was indicated that her 
symptoms have not changed since her last examination.  

The following was noted on physical examination: vital signs 
stable and afebrile; head, eyes, ears, nose and throat were 
normal; neck was normal; chest clear, good air movement and 
rib expansion; heart normal S1 and S2 without murmurs, rubs 
or gallops; benign examination of the abdomen; and 
extremities did not reveal any clubbing, cyanosis, or edema.  

The examiner noted that the veteran suffers from sarcoidosis 
and that from the chest x-ray and pulmonary function tests, 
there was mild involvement as the last set of pulmonary 
function tests in 1994 revealed mild restrictive defect.  The 
examiner pointed out that it was likely that the veteran's 
pulmonary sarcoidosis appeared to have progressed over the 
two years between the tests.  However, her symptoms have not 
changed since her last examination in February 1997.  

Service connection is currently in effect for sarcoidosis, 
rated 10 percent disabling under the provisions of 38 C.F.R. 
Part 4, Diagnostic Codes 6600 and 6846 (1998).  As noted in 
the Board's remand, VA received the veteran's service 
connection claim in December 1995.  The regulations for 
evaluation of respiratory disorders were revised as of 
October 7, 1996. 61 Fed. Reg. 46720-46731 (Sept. 5, 1996).  
By rating action of December 1996, entitlement to service 
connection for sarcoidosis was granted. 

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  The Court has further stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument. If not, it must be 
considered whether the veteran has been prejudiced thereby. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this case, the November 1997 
statement of the case reflects consideration of the new 
rating criteria, and the old rating criteria were addressed 
in the November 1998 supplemental statement of the case.  

Under the new criteria, DC 6846 contemplates sarcoidosis.  A 
noncompensable rating is assigned when there is chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  A compensable rating of 30 percent 
rating is warranted when there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  

In this case, it is clear that the veteran has made 
continuous complaints of shortness of breath, and at one time 
in 1992 there was slight sarcoidosis in the mid cervical 
region.  However, the treatment of the condition does not 
require chronic low dose steroids or intermittent 
corticosteroids.  From the evidence at hand, it has been 
demonstrated that at one time she was on Prednisone, but 
taken completely off according to records dated in February 
1992.  Also, an entry from June 1996 indicates that she was 
placed on nonsteroidals after undergoing steroid therapy.  
Furthermore, the records indicate that the condition had 
improved.  Therefore, the evidence does not show that the 
degree of disability approximates the criteria for a 30 
percent rating, and there is not a question as to which of 
the evaluations should apply.  38 C.F.R. § 4.7 (1998).  

DC 6846 also provides that sarcoidosis can be rated as an 
active disease or residuals as chronic bronchitis (DC 6600) 
and extra-pulmonary involvement under specific body system 
involved.  Under the current version of DC 6600, chronic 
bronchitis is rated as 10 percent disabling when the 
following is shown: FEV-1 of 71- to 80-percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-
percent predicted.  A 30 percent rating is assigned when the 
following is demonstrated: FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.

In this case, the results from the testing performed does not 
show that there was more than FEV-1 of 71- to 80-percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66- 
to 80-percent predicted.  Also, the involvement of another 
body system has not been shown.  Therefore, the degree of 
disability is adequately represented by the 10 percent rating 
available under DC 6600, and there is not a question as to 
which of the two evaluations should apply.  38 C.F.R. § 4.7 
(1998).  

Under the old criteria, DC 6600, a 10 percent rating is 
assigned for moderate bronchitis with considerable night or 
morning cough, slight dyspnea on exercise, scattered 
bilateral rales.  A 30 is assigned for moderately severe 
bronchitis with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout chest, beginning chronic airway 
obstruction.  

Here, the evidence shows that the degree of disability is 
adequately represented by the 10 percent rating.  Clearly, 
the ongoing complaints of shortness of breath indicate that 
there is moderate disability characterized by slight dyspnea 
on exercise.  It can be argued that considerable dyspnea on 
exercise is a more accurate description of the veteran's 
chronic complaints of shortness of breath.  However, as noted 
above, the condition had improved and has been maintained 
with the use of nonsteroidals after the completion of steroid 
therapy in 1992.  Therefore, the evidence suggests that the 
degree of the respiratory disability is no more than 
moderate, and there is not a question as to which of the two 
evaluations should apply.  38 C.F.R. § 4.7 (1998). 
The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 6846, as well as the old and 
new versions of 6600, do not provide a basis to assign an 
evaluation higher than the 10 percent evaluation currently in 
effect.

Here, the preponderance of the evidence is against the 
veteran's claim for an initial rating higher than 10 percent 
for service-connected sarcoidosis.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.

ORDER

Service connection for tinea versicolor has been established, 
and to this extent, the appeal is granted.  

The claim of entitlement to service connection for depression 
with mood swings is not well-grounded, and to this extent, 
the appeal is denied. 

Entitlement to a higher initial rating of 20 percent for 
service-connected joint pain due to an undiagnosed illness 
has been established, and to this extent, the appeal is 
granted subject to regulations applicable to the payment of 
monetary benefits.

Entitlement to a higher initial rating greater than 10 
percent for service-connected sarcoidosis has not been 
established, and to this extent, the appeal is denied.  


		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

